Hughes, Special Judge
(concurring in part).
I agree to the judgment of affirmance, but do not concur in so much of the opinion of the majority as deals with the stop statute. In my opinion the Raleigh line is an interurban railway. Inside the city it may be a street railway, but not so after it leaves the city. I think the stop statute applies to interurban railways.
*22The court does not hold that under the act of 1871 an interurban railway is not a railroad within the meaning of the act. In the view of the majority, that question is not before the court. But the court does decide that the Raleigh line was a street railway at the time and place where the collision occurred. There lies the precise point of difference between us. If the opinion of the court goes further, it does so unnecessarily.
In view' of the development of electric interurban transportation, present and prospective, we must come ultimately, I think, to treat such lines as street railways within the cities through which they run if they render street car service therein. They may be street railways after they cross the imaginary line which constitutes the city limits. But after they leave what is the city in fact, and cease to render such service as street cars render, they are railroads within the meaning of this act as fully as if the cars were driven by steam. That these lines carry people instead of freight is a reason for applying- the act to them, and not a reason against, it.